
	

114 HR 4857 IH: HBCU Innovation Fund Act
U.S. House of Representatives
2016-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4857
		IN THE HOUSE OF REPRESENTATIVES
		
			March 23, 2016
			Ms. Adams (for herself, Mr. Murphy of Florida, Ms. Norton, Ms. Brown of Florida, Ms. Lee, Ms. Edwards, Ms. Jackson Lee, Ms. Plaskett, Mr. Hastings, Mr. Thompson of Mississippi, Ms. Sewell of Alabama, Mr. Van Hollen, Mrs. Beatty, Mr. Cohen, Mrs. Watson Coleman, Ms. Eddie Bernice Johnson of Texas, and Mr. Fattah) introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To amend the Higher Education Act of 1965 to establish a program to make grants to promote
			 innovations at historically Black colleges and universities, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the HBCU Innovation Fund Act. 2.Grants to promote innovations at historically Black colleges and universitiesTitle VII of the Higher Education Act of 1965 (20 U.S.C. 1133 et seq.) is amended by inserting after part B the following new part:
			
				CFunding Innovations at Historically Black Colleges and Universities 
 751.PurposeIt is the purpose of this part to assist historically Black colleges and universities in planning, developing, implementing, validating, and replicating innovations that provide solutions to persistent challenges in enabling economically and educationally disadvantaged students to enroll in, persist through, and graduate from college, including innovations designed to—
 (1)improve student achievement at historically Black colleges and universities; (2)increase the successful recruitment at historically Black colleges and universities of—
 (A)students from low-income families of all races; (B)adults; and
 (C)military-affiliated students; (3)increase the rate at which students enrolled in historically Black colleges and universities make adequate or accelerated progress toward graduation, and successfully graduate from such colleges and universities;
 (4)increase the number of students pursuing and completing degrees in science, technology, engineering, and mathematics at historically Black colleges and universities and pursuing graduate work in such fields, including through the establishment of innovation ecosystems on the campuses of such colleges and universities;
 (5)redesign course offerings and other instructional strategies at historically Black colleges and universities to improve student outcomes and reduce education costs;
 (6)enhance the quality and number of traditional and alternative route teacher preparation programs offered by historically Black colleges and universities;
 (7)expand the effective use of technology at historically Black colleges and universities; and (8)strengthen postgraduate employment outcomes for students enrolled in historically Black colleges and universities.
 752.DefinitionsIn this part, the term eligible entity means— (1)a part B institution, as defined in section 322(2);
 (2)a part B institution, as so defined, applying in a consortium with one or more other institutions of higher education;
 (3)a part B institution, as so defined, applying in a consortium with one or more private nonprofit organizations;
 (4)a part B institution, as so defined, applying in a consortium with one or more local educational agencies; or
 (5)a part B institution, as so defined, applying in a consortium that includes entities described in more than one of subparagraphs (B), (C), and (D).
						753.Grants authorized
 (a)In generalWith funds made available for this part under section 757, the Secretary shall make competitive planning and implementation grants, as described in subsections (b) and (c), to eligible entities to enable such entities to plan for the implementation of, in the case of a planning grant, and implement, in the case of an implementation grant, innovations described in section 751 and to support the planning, development, implementation, validation, scaling up, and replication of such innovations.
						(b)Planning grants
 (1)In generalOf the funds made available under section 757 for a fiscal year, the Secretary shall use not more than 5 percent or $12,500,000 (whichever is greater) to award planning grants to enable eligible entities to plan, design, and develop innovations described in section 751.
 (2)DurationA planning grant authorized under this subsection shall be for the duration of 1 year. (3)Grant amountsEach planning grant authorized under this subsection shall be in an amount that is not more than $150,000.
							(c)Implementation grants
 (1)In generalWith funds made available for this part under section 757, the Secretary shall award implementation grants to enable eligible entities to further develop, pilot, field-test, implement, document, validate, and, as applicable, scale up and replicate, innovations described in section 751.
 (2)DurationAn implementation grant authorized under this subsection shall be for a duration of 5 years, except that the Secretary may not continue providing funds under the grant for more than 3 years unless the eligible entity demonstrates that it has achieved satisfactory progress toward carrying out the educational innovations, activities, and projects described in section 754(d), as determined by the Secretary.
 (3)Grant amountEach implementation grant authorized under this subsection shall be in an amount sufficient to enable the eligible entity to achieve the purposes of its proposed activities and projects, but shall not exceed $10,000,000.
							(d)Special rules for consortiums
							(1)Fiscal agent
 (A)In generalIn the case of an eligible entity applying for a grant under this part as a consortium described under paragraph (2), (3), (4), or (5) of section 752, each member of the consortium shall agree on 1 such member of such eligibility entity to serve as a fiscal agent of such entity.
 (B)ResponsibilitiesThe fiscal agent of an eligible entity, as described in subparagraph (A), shall act on behalf of such entity in performing the financial duties of such entity under this part.
 (C)Written agreementThe agreement described in subparagraph (A) shall be in writing and signed by each member of the consortium.
 (2)SubgrantsIn the case of an eligible entity applying for a grant under this part as a consortium described in paragraph (2), (3), (4), or (5) of section 752, the fiscal agent for such entity (as described in paragraph (1)) may use the funds provided by the grant to make subgrants to members of the consortium.
							754.Applications
 (a)In generalAn eligible entity desiring to receive a grant under this part shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may reasonably require.
 (b)Consortium entitiesAn application under this section which is submitted by an eligible entity applying as a consortium described in subparagraph (2), (3), (4), or (5) of section 752 shall include the written agreement described in section 753(d)(1)(C).
 (c)Planning grantsThe Secretary shall ensure that the application requirements under this section for a planning grant authorized under section 753(b) include, in addition to the requirement in subsection (b) (if applicable), only those minimal requirements that are necessary to review the proposed process of an eligible entity for the planning, design, and development of one or more of the innovations described in section 751.
 (d)Implementation grantsAn application under this section for an innovation grant authorized under section 753(c) shall include, in addition to the requirement under subsection (b) (if applicable), descriptions of—
 (1)each innovation described in section 751 that the eligible entity would implement using the funds made available by such grant, including, as applicable, a description of the evidence base supporting such innovation;
 (2)how each such innovation will address the purpose of this part, as described in section 751, and how each such innovation will further the institutional or organizational mission of the part B institution that is part of the eligible entity;
 (3)the specific activities that the eligible entity will carry out with funds made available by such grant, including, in the case of an eligible entity applying as a consortium described in paragraph (2), (3), (4), or (5) of section 752, a description of the activities that each member of the consortium will carry out and a description of the capacity of each such member to carry out those activities;
 (4)the performance measures that the eligible entity will use to track its progress in implementing each such innovation, including a description of how the entity will implement those performance measures and use information on performance to make adjustments and improvements to its implementation activities, as needed, over the course of the grant period;
 (5)how the eligible entity will provide for an independent evaluation of the implementation and impact of the projects funded by such grant, including—
 (A)an interim report (evaluating the progress made in the first 3 years of the grant); and (B)a final report (completed at the end of the grant period); and
 (6)the plan of the eligible entity for continuing each proposed innovation after the grant has ended. 755.PriorityIn awarding grants under this part, the Secretary shall give priority to applications that address issues of major national need, including—
 (1)educational innovations designed to increase the number of African-American males who attain a postsecondary degree;
 (2)innovative partnerships between part B institutions and local educational agencies that are designed to increase the enrollment and successful completion of historically underrepresented populations in higher education;
 (3)educational innovations that support developing programs and initiatives in part B institutions to enhance undergraduate and graduate programs in science, technology, engineering, and mathematics;
 (4)innovative partnerships between part B institutions and other organizations to establish innovation ecosystems in support of economic development, entrepreneurship, and the commercialization of technology supported by funded research;
 (5)educational innovations that enhance the quality and number of traditional and alternative route teacher preparation programs at part B institutions to enable teachers to be highly effective in the classroom and to enable such programs to meet the demands for diversity and accountability in teacher education; and
 (6)educational innovations that strengthen postgraduate employment outcomes of part B institutions through the implementation of comprehensive and strategic career pathways for students.
						756.Uses of funds
 (a)Planning grantsAn eligible entity receiving a planning grant under section 753(b) shall use funds made available by such grant to conduct a comprehensive institutional planning process that includes—
 (1)an assessment of the needs of the part B institution; (2)research on educational innovations described in section 751 that will meet the needs described in paragraph (1);
 (3)the selection of one or more such educational innovations for implementation; (4)an assessment of the capacity of the part B institution to implement such educational innovation; and
 (5)activities to further develop such capacity. (b)Implementation grantsAn eligible entity receiving an implementation grant under section 753(c) shall use the funds made available by such grant to further develop, pilot, field-test, implement, document, validate, and, as applicable, scale up, and replicate innovations described in section 751, such as innovations designed to—
 (1)improve student achievement, such as through activities designed to increase the number or percentage of students who successfully complete developmental or remedial coursework (which may be accomplished through the evidence-based redesign of such coursework) and pursue and succeed in postsecondary studies;
 (2)improve and expand institutional recruitment, postsecondary school awareness, and postsecondary school preparation efforts targeting students, including high-achieving students from low-income families, such as through activities undertaken in partnership with local educational agencies and nonprofit organizations (including the introduction of dual-enrollment programs and the implementation of activities designed to enable more students to enter college without the need for remediation);
 (3)increase the number of minority males who attain a postsecondary degree, such as through evidence-based interventions that integrate academic advising with social and cultural supports and assistance with job placement;
 (4)increase the number or percentage of students who make satisfactory or accelerated progress toward graduation from postsecondary school and the number or percentage who graduate from postsecondary school on time, such as through the provision of comprehensive academic and nonacademic student support services;
 (5)increase the number or percentage of students, particularly students who are members of historically underrepresented populations, who enroll in science, technology, engineering, and mathematics courses, graduate with degrees in such fields, and pursue advanced studies in such fields;
 (6)develop partnerships between part B institutions and other organizations to establish innovation ecosystems in support of economic development, entrepreneurship, and the commercialization of technology supported by funded research;
 (7)implement evidence-based improvements to courses, particularly high-enrollment courses, to improve student outcomes and reduce education costs for students, including costs of remedial courses;
 (8)enhance the quality and number of traditional and alternative route teacher preparation programs at part B institutions to enable graduates to be highly effective in the classroom and to enable such programs to meet the demands for diversity and accountability in teacher education;
 (9)expand the effective use of technology in higher education, such as through collaboration between institutions on implementing technology-enabled delivery models (including hybrid models) or through the use of open educational resources and digital content;
 (10)strengthen postgraduate employment outcomes through the implementation of comprehensive and strategic career pathways for students, which may include aligning curricula with workforce needs, experiential learning, integration of career services, and developing partnerships with employers and business organizations; and
 (11)provide a continuum of solutions by incorporating activities that address multiple objectives described in paragraphs (1) through (10).
 757.Authorization of appropriationsThere are authorized to be appropriated to carry out activities under this part— (1)$250,000,000 for fiscal year 2017; and
 (2)such sums as may be necessary for each of the 6 succeeding fiscal years..  